Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 5, 6 and 7 are showing parts in sectional view but they are not hatched, hatching is required in sectional views, see 37 CFR 1.84(h)(3).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of claim 11 must be shown or the feature(s) canceled from the claim(s), see rejection under 35 USC 112(a) below.  No new matter should be entered.  Since the combination of claim 11 as currently presented is not shown all dependent claims combinations are also not shown.
Also the amendment to the drawings is changing figure 5 to show conical relationships between the rings and first sleeve and the first sleeve and second sleeve, however the drawings still include characters that are said to be the cylindrical features such as characters 7 and 10, the replacement drawing no longer has these cylindrical surfaces and should be removed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicant is reminded to use proper status identifiers for the claims when making an amendment, if a claim is being amended then the status identifier should be “amended”. 
Specification
When making a specification amendment either a sheet listing specific sections and showing the changes can be provide OR a marked up copy of the specification labeled as a marked up copy and a clean copy labeled as such should be provided, not both methods as Applicant has currently done.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract currently exceeds the 150 words in length requirement and includes implied phrasing “The invention relates to” which should be avoided.

The replacement figure 5 and the description of the figure in the specification no longer match as the specification still calls for cylindrical surfaces such as 7 and 10 but these are actually no longer present since the purpose of the figure amendment was to show conical surfaces to support claim 12.  The drawings and the description thereof need to coincide. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 and 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 as amended incorporates the limitations of previously claim 17 and is calling for the first sleeve to have a cylindrical outer casing in contact with the first conical surface of the first inner ring however this is also not supported by the original written description.  Claim 11 generally remains directed toward figure 7 which is a configuration with only one sleeve and includes a conical inner surface for the rings and a conical outer surface for the sleeve, not a cylindrical outer casing [surface] as claimed.  In addition, presuming the intent is to claim the multiple sleeve embodiment in figure 5 the written description states that the bore is cylindrical and that the outer surface of the sleeve is also called “a cylindrical outer case”.  The specification as original presented and currently amended defines the invention has having a cylindrical outer casing in a cylindrical bore of the rings (paragraph 0019).  There is no support in the original filing for a combination of a conical ring element contacting a cylindrical outer casing, in the original filing conical casings (surfaces) contacted conical and cylindrical contacted cylindrical.
All the claims depending therefrom are all also now defining combinations that are not part of the original disclosure.  After resolving the issue with claim 11 Applicant should review all the dependent claims to assure that no new configuration not original disclosed is being presented or to make sure no further mixing of embodiments is occurring.
Claim 21 also still defines a system with two bearings each with inner rings having conical inner surfaces and then defines a first conical sleeve that contacts the conical surfaces of the bearings and also includes a conical inner surface and then a second sleeve in contact with the conically formed inner surface.  This is also not supported by the original disclosure as it is mixing embodiments resulting in a configuration not disclosed.  As disclosed, when the inner rings include the conical surface the device only includes one sleeve between the shaft and the rings, see figure 7.  The second sleeve is used when the inner rings have cylindrical inner surfaces, figure 5 and at least paragraph 19.  There is no support in the original disclosure for conical inner rings of the bearing, a first sleeve that engages these conical inner rings while also including a conical inner surface that engages with a second conical sleeve.  Claim 26 goes on to explicitly define the first conical sleeve has having a cylindrical outer casing in contact with the conical surfaces of the bearing rings which is also not supported as explained in the rejection of claim 11 above.  See additional remarks below.  It is noted that this is now shown in amended figure 5 but as noted in the specification objection above the disclosure of figure 5 no longer matches what is illustrated and thus still fails the written description requirement.
Claim 27 also defines the first sleeve as having a conical inner surface with a cylindrical outer casing in combination with the features of claim 21 that defines the inner rings as conical, as explained above there is no support for an embodiment that includes both conical bearing rings with a first sleeve having a cylindrical outer casing/surface and a conically formed inner surface.
Claim 28, like the claims above, also defines inner rings with conical surfaces which again is explicitly disclosed as a feature of the second embodiment (figure 7) but then defines a two sleeve system while figure 7 only includes a one sleeve system.  The claim also then states that the first sleeve has a cylindrical outer casing, however this is defined as a feature of embodiment one (figure 5) where the inner rings have a cylindrical bore 7 and the sleeve 9 has a cylindrical outer surface.  Again, as explained above, the claims are mixing embodiments of the invention which have been disclosed as independent and distinct, this combination of features was not supported by the original written description.
Response to Arguments
With regards to the previous specification objection, specifically the abstract Applicant argues that it is within the word limit and does not includes the implied phrasing.  The abstract as it currently stands reads as follows:
The invention relates to a pre-tensioned rolling element bearing, having at least one rolling bearing (1.1; 1.2), comprising an outer ring (3), an inner ring (2) through which a bore (7) runs, and rolling elements (4) which roll on raceways provided on the outer ring and on the 5 inner ring, having a shaft (6) which penetrates the borehole of the inner ring, and having fixing means (8, 21) by which the inner ring fitted onto the shaft is fixed axially on the shaft, at least one of said fixing means being a shaft nut (21), and the internal contour (11) of the bore being formed conically. A first sleeve (12) is provided which is releasably connected to the shaft, of which the outer casing (13) is likewise formed conically and which has a radially outwardly directed collar (14) at the end near the shaft nut. In the connected state of the inner ring and of the shaft, the conical inner contour of the bore rests against the conical outer casing of the first sleeve, and at least one axial bore (15.3) passes through the shaft nut. The bore centre of at least one of said axial bores and the bore centre of an axial bore (15.1), which is provided in the collar of the first sleeve and has a thread, align with each other.

This includes an implied phrase and comes in at 225 words since the reference characters are not excluded from the overall count, however even excluding them it appears the specification would still exceed the length.
Applicant also states in the remarks that the drawings have been amended to address the previous objections, however the drawings have not been amended to include the hatching as previously objected to.
Regarding the rejections under 35 UCS 112(a) Applicant states that the amendment to figure 5 resolves the issue, however this addresses claim 12 not the additional rejections that followed.  The amendment does not address the rejection of claim 17 which is now part of claim 11, nor does this address the other rejections made.  These issues are still outstanding and have not been specifically argued. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656